
	

114 HR 5378 IH: To prohibit the National Science Foundation from conducting a study of the history of standards and standardization in the United States.
U.S. House of Representatives
2016-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5378
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2016
			Mr. Salmon introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To prohibit the National Science Foundation from conducting a study of the history of standards and
			 standardization in the United States.
	
	
 1.ProhibitionThe National Science Foundation shall not use or provide to others funds for conducting a study of the history of standards and standardization in the United States, including standards relating to uniform systems of weights, measures, timekeeping, electrical units, and product specifications governing everything from screw threads to paper sizes.
		
